UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934For the quarterly period endedMay 2, 2010OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-15451 PHOTRONICS, INC.(Exact name of registrant as specified in its charter) Connecticut 06-0854886 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification Number) 15 Secor Road, Brookfield, Connecticut 06804(Address of principal executive offices and zip code) (203) 775-9000(Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.01 par value per share - NASDAQ Global Select Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act.Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filero Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at June 1, 2010 Common Stock, $0.01 par value 53,620,694 Shares Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for forward-looking statements made by or on behalf of Photronics, Inc. ("Photronics" or the "Company"). These statements are based on management's beliefs, as well as assumptions made by, and information currently available to, management. Forward-looking statements may be identified by words like "expect", "anticipate", "believe", "plan", "projects", and similar expressions. All forward-looking statements involve risks and uncertainties that are difficult to predict. In particular, any statement contained in this quarterly report on Form 10-Q, in press releases, written statements, or other documents filed with the Securities and Exchange Commission or, in the Company's communications and discussions with investors and analysts in the normal course of business through meetings, phone calls, or conference calls, regarding the consummation and benefits of future acquisitions, expectations with respect to future sales, financial performance, operating efficiencies, or product expansion, are subject to known and unknown risks, uncertainties, and contingencies, many of which are beyond the control of the Company. These factors may cause actual results, performance, or achievements to differ materially from anticipated results, performance, or achievements. Factors that might affect such forward-looking statements include, but are not limited to, overall economic and business conditions; economic and political conditions in international markets; the demand for the Company's products; competitive factors in the industries and geographic markets in which the Company competes; changes in federal, state and international tax requirements (including tax rate changes, new tax laws and revised tax law interpretations); interest rate fluctuations and other capital market conditions, including changes in the market price of the Company's common stock; foreign currency exchange rate fluctuations; changes in technology; the timing, impact, and other uncertainties of future acquisitions; the seasonal and cyclical nature of the semiconductor and flat panel display industries; management changes; damage or destruction to the Company's facilities by natural disasters, labor strikes, political unrest, or terrorist activity; the ability of the Company to place new equipment in service on a timely basis; obtain additional financing; achieve anticipated synergies and other cost savings in connection with acquisitions and productivity programs; fully utilize its tools; achieve desired yields, pricing, product mix, and market acceptance of its products; and obtain necessary export licenses. Any forward-looking statements should be considered in light of these factors. Accordingly, there is no assurance that the Company's expectations will be realized. The Company does not assume responsibility for the accuracy and completeness of the forward-looking statements and does not assume an obligation to provide revisions to any forward-looking statements except as otherwise required by securities and other applicable laws. 2 PHOTRONICS, INC. AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements 4 Condensed Consolidated Balance Sheets at May 2, 2010 and November 1, 2009 4 Condensed Consolidated Statements of Operations for the Three and Six Months Ended May 2, 2010 and May 3, 2009 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended May 2, 2010 and May 3, 2009 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION Item 1A. Risk Factors 30 Item 6. Exhibits 30 3 PART I. FINANCIAL INFORMATION Item 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PHOTRONICS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands, except per share amounts) (unaudited) May 2, November 1, 2010 2009 ASSETS Current assets: Cash and cash equivalents $ 91,410 $ 88,539 Accounts receivable, net of allowance of $3,434 in 2010 and $2,669 in 2009 81,247 66,920 Inventories 15,861 14,826 Deferred income taxes 3,509 3,264 Other current assets 6,403 6,448 Total current assets 198,430 179,997 Property, plant and equipment, net 360,108 347,889 Investment in joint venture 60,901 60,945 Intangible assets, net 50,794 55,054 Other assets 19,175 19,771 $ 689,408 $ 663,656 LIABILITIES AND EQUITY Current liabilities: Current portion of long-term borrowings $ 11,364 $ 10,301 Accounts payable 68,317 59,187 Accrued liabilities 25,700 20,967 Total current liabilities 105,381 90,455 Long-term borrowings 96,897 112,137 Deferred income taxes 1,342 1,487 Other liabilities 9,619 9,881 Total liabilities 213,239 213,960 Commitments and contingencies Equity: Preferred stock, $0.01 par value, 2,000 shares authorized, none issued and outstanding - - Common stock, $0.01 par value, 150,000 shares authorized, 53,497 shares issued and outstanding at May 2, 2010 and 53,011 at November 1, 2009 535 530 Additional paid-in capital 434,976 432,160 Accumulated deficit (18,460 ) (26,546 ) Accumulated other comprehensive income (loss) 6,218 (6,389 ) Total Photronics, Inc. shareholders' equity 423,269 399,755 Noncontrolling interests 52,900 49,941 Total equity 476,169 449,696 $ 689,408 $ 663,656 See accompanying notes to condensed consolidated financial statements. 4 PHOTRONICS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (in thousands, except per share amounts) (unaudited) Three Months Ended Six Months Ended May 2, May 3, May 2, May 3, 2010 2009 2010 2009 Net sales $ 105,070 $ 83,232 $ 203,267 $ 171,275 Costs and expenses: Cost of sales (82,980 ) (71,792 ) (163,000 ) (149,275 ) Selling, general and administrative (10,870 ) (10,630 ) (21,018 ) (21,032 ) Research and development (3,601 ) (4,177 ) (7,556 ) (7,801 ) Consolidation, restructuring and related (charges) credits 5,029 (406 ) 4,836 (2,086 ) Impairment of long-lived assets - (1,458 ) - (1,458 ) Operating income (loss) 12,648 (5,231 ) 16,529 (10,377 ) Other income (expense): Interest expense (3,059 ) (4,430 ) (5,981 ) (9,076 ) Investment and other income (expense), net 876 (571 ) 1,345 451 Income (loss) before income taxes 10,465 (10,232 ) 11,893 (19,002 ) Income tax (provision) benefit (1,860 ) 76 (2,880 ) (1,122 ) Net income (loss) 8,605 (10,156 ) 9,013 (20,124 ) Net (income) loss attributable to noncontrolling interests (732 ) 84 (927 ) (181 ) Net income (loss) attributable to Photronics, Inc. $ 7,873 $ (10,072 ) $ 8,086 $ (20,305 ) Earnings (loss) per share: Basic $ 0.15 $ (0.24 ) $ 0.15 $ (0.49 ) Diluted $ 0.14 $ (0.24 ) $ 0.15 $ (0.49 ) Weighted-average number of common shares outstanding: Basic 53,405 41,775 53,253 41,749 Diluted 65,780 41,775 54,291 41,749 See accompanying notes to condensed consolidated financial statements. 5 PHOTRONICS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Six Months Ended May 2, May 3, 2010 2009 Cash flows from operating activities: Net income (loss) $ 9,013 $ (20,124 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 45,863 42,027 Consolidation, restructuring and related charges (credits) (5,059 ) 2,086 Impairment of long-lived assets - 1,458 Changes in assets and liabilities: Accounts receivable (12,918 ) 5,952 Inventories (592 ) 756 Other current assets 1,199 2,284 Accounts payable, accrued liabilities, and other (3,743 ) (8,090 ) Net cash provided by operating activities 33,763 26,349 Cash flows from investing activities: Purchases of property, plant and equipment (31,003 ) (20,375 ) Proceeds from sale of facility 12,880 - Increase in restricted cash (1,250 ) - Proceeds from sales of investments and other 255 941 Distribution from joint venture - 5,000 Net cash used in investing activities (19,118 ) (14,434 ) Cash flows from financing activities: Repayments of long-term borrowings (40,302 ) (10,889 ) Proceeds from long-term borrowings 26,622 - Payments of deferred financing fees (1,056 ) (2,249 ) Other 71 - Net cash used in financing activities (14,665 ) (13,138 ) Effect of exchange rate changes on cash 2,891 (1,052 ) Net increase (decrease) in cash and cash equivalents 2,871 (2,275 ) Cash and cash equivalents at beginning of period 88,539 83,763 Cash and cash equivalents at end of period $ 91,410 $ 81,488 Supplemental disclosure of cash flow information: Change in accrual for purchases of property, plant and equipment $ 19,521 $ (14,542 ) See accompanying notes to condensed consolidated financial statements. 6 PHOTRONICS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Three and Six Months Ended May 2, 2010 and May 3, 2009 (unaudited) (in thousands, except share amounts) NOTE 1 - BASIS OF FINANCIAL STATEMENT PRESENTATION Photronics, Inc. and its subsidiaries ("Photronics" or the "Company") is one of the world's leading manufacturers of photomasks, which are high precision photographic quartz plates containing microscopic images of electronic circuits. Photomasks are a key element in the manufacture of semiconductors and flat panel displays ("FPDs"), and are used as masters to transfer circuit patterns onto semiconductor wafers and flat panel substrates during the fabrication of integrated circuits ("ICs") and a variety of FPDs and, to a lesser extent, other types of electrical and optical components. The Company currently operates principally from nine manufacturing facilities, two of which are located in Europe, two in Taiwan, one in Korea, one in Singapore, and three in the United States. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the interim period are not necessarily indicative of the results that may be expected for the fiscal year ending October 31, 2010. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's Annual Report on Form 10-K for the year ended November 1, 2009. Certain amounts in the November 1, 2009 condensed consolidated financial statements were reclassified to conform with the current period presentation related to noncontrolling interests (see Note 2). NOTE 2 - CHANGES IN EQUITY AND COMPREHENSIVE
